Citation Nr: 1315400	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-08 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Marine Corps from January 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In a November 2012 decision, the Board remanded the issues for additional development; required steps having been taken, the case has been returned to the Board for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  Currently diagnosed bilateral hearing loss cannot be satisfactorily disassociated from excessive noise exposure in service from small arms.

2.  Currently diagnosed tinnitus cannot be satisfactorily disassociated from excessive noise exposure in service from small arms.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).

2.  Tinnitus was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

For purposes of service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that sensorineural hearing loss, as is diagnosed here, is a listed chronic condition, as an organic disease of the nervous system, which is subject to presumptive service connection if manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as a grant of benefits is possible on a direct basis, discussion and application of this presumption are not necessary.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Hearing Loss

Service records show that the Veteran served on active duty in the Marine Corps for two years.  His Military Occupational Specialty was listed as 0311, or Rifleman.  The Veteran reports that during his period of service, particularly after returning from an overseas post, he served as a firearms instructor for recruits at Camp Pendleton, California.  While there is no corroboration of this allegation reflected in the claims file, it is also not contradicted.  The Veteran is competent to report his duties, and there is no basis on which to question his credibility.  He has consistently reported that he helped train recruits using rifle-fired grenades and other small arms.  The performance of such duties demonstrates exposure to excessive noise over the course of service.

Post-service private and VA records include numerous audiometric tests, from 1987 to the present.  These uniformly document the presence of a hearing loss disability for VA purposes.  A disability is considered to exist when disability when puretone thresholds at any of 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or at least three of those frequencies have thresholds of 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  All doctors have formally diagnosed bilateral sensorineural hearing loss.

The question, then, is whether a causal relationship exists between the in-service noise exposure and the currently diagnosed disability.  Service treatment records record no complaints of or treatment for hearing loss.  Whispered voice testing was bilaterally normal at 15/15 on examinations for entry to and separation from active duty.  The Veteran has reported that he did not first note hearing loss until the 1960's, and there are no audiometric results documenting the disability prior to 1987.  Private records from 1987 to June 2010 show progression of hearing loss, particularly at lower frequencies, over time.

In August 2010, a VA audio examination was conducted; the Veteran's records were reviewed in conjunction with the examination.  The Veteran's military noise exposure was noted; the Veteran reported limited post-service noise exposure from recreational use of power tools and hunting.  His employment at a General Motors plant was mainly administrative.  The examiner did not consider these exposures to be excessive.  Bilateral low to high frequency sensorineural hearing loss, with fair word recognition of the right and poor on the left, was diagnosed based on objective testing showing:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
35
40
70
80
80
76
LEFT
40
55
75
70
80
68

The examiner opined that hearing loss was less likely than not caused by or a result of acoustic trauma.  He reasoned that the demonstrated pattern of hearing impairment was "not consistent with noise exposure being a major factor."  The loss at low and middle frequencies indicated an undiagnosed medical condition or potential hereditary hearing loss.  He also left open the possibility that there may have been early signs of noise related impairment at discharge.  Whispered voice tests would not have revealed such, and so he could not offer any opinion one way or the other.

In response, the Veteran obtained a private audiometric evaluation by Dr. JD in July 2012.  The doctor reviewed service treatment records and the August 2010 VA examination report.  The Veteran described his in-service noise exposure, and stated there was no significant post-service noise exposure.  The private audiometry showed worsened results than VA testing two years prior:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
50
60
80
85
85
52
LEFT
60
60
80
90
95
56

The doctor described the results as showing a "slightly notched" sensorineural hearing loss.  She associated this pattern of loss with noise exposure, based on generally accepted studies; she felt the VA examination, showing only testing to 4000 Hertz, was not sufficient to properly reflect this notch.  She opined that it was more likely than not the Veteran's hearing loss was related to military noise exposure, though it may have worsened as a civilian.

VA obtained an addendum to the August 2010 examination in November 2012, to address concerns raised by Dr. JD over the adequacy of testing.  The VA doctor first noted that testing did include frequencies above 4000 Hertz, even though the examination report did not list them, as they were not considered in the adjudication of benefits.  He disputed the assertion that the current hearing loss was consistent with noise exposure, as there was no preservation of puretone thresholds at lower frequencies.  He also cited the significant reduction in word recognition scores.  He opined that the hearing loss was more likely than not attributable to post-military factors, including aging.  He summarized that the hearing loss was "dominated by" post-service factors, and not noise exposure in service.

All examiners, both VA and private, who have offered an opinion on the etiology of the currently diagnosed hearing loss have indicated that both in-service and post-service factors have contributed to the current disability.  The extent is unclear.  The VA examiner states that the noise exposure on active duty would not be a "major factor," and was "dominated by" the contribution from nonservice-related factors.  He also states that he could not foreclose the possibility that the in-service noise had resulted in hearing loss at separation, which was simply not detected by the routine testing of the day.  The private examiner appears to have felt the involvement was of a larger degree, though she does not quantify such, stating only that there was a likely relationship, with post-service worsening as well.

As no doctor can distinguish between loss from during or after service, all doubt on the matter is resolved in favor of the Veteran, and all manifestations are attributed to service.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

Moreover, the Board finds the private medical opinion to be more probative.  The doctors discuss the pattern of hearing loss, agreeing that a "notched" loss at higher frequencies is more consistent with noise exposure.  Dr. JD felt the current results demonstrated a sufficient notch to establish a causal relationship to service, while the VA examiner characterized the loss as spread over all frequencies, both high and low.  However, the VA doctor ignores the fact that early private evaluations, such as that in 1987, show a steep increase in puretone thresholds from low frequencies to high, matching the notched pattern required.  This is especially troublesome in light of the fact that the VA doctor has indicated that there is a post-service process, either age or some medical condition, which has caused the recent progression.  This is consistent with his opinions, that some service-related hearing loss likely exists, but has been overtaken by other factors.

In sum, the evidence of record establishes that some indistinguishable portion of the Veteran's hearing loss disability is caused by in-service noise exposure.  Essentially, currently diagnosed bilateral hearing loss has not been satisfactorily disassociated from excessive noise exposure in service from small arms.  Resolving all doubt in favor of the Veteran, service connection is therefore warranted.

	Tinnitus

The Veteran has reported that he first experienced tinnitus on active duty, but that he did not seek any treatment or make a complaint.  Tinnitus has persisted over the years.  He has consistently made this allegation.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

The August 2010 VA examiner did indicate that the Veteran had denied current or past tinnitus at the examination, but the Veteran maintains there was a miscommunication.  He states he denied "ringing" because he experienced more of a "buzzing."  He insists the VA examiner misunderstood or misreported his complaints.  Interestingly, the VA examiner also stated that tinnitus was likely a symptom associated with hearing loss.  It is not clear how tinnitus could both be a symptom and not be present; the Board must conclude that the Veteran's reports of miscommunication or misunderstanding are correct.  The examiner's negative medical opinion cannot therefore be given probative weight, as it is based on inaccurate facts.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

It is true that there is no contemporaneous documentation of tinnitus complaints or diagnoses in service, or in private treatment records from 1987 to 2010.  However, the absence of contemporaneous medical evidence is only one factor in determining credibility of lay evidence, and lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The file reflects no credible denials of tinnitus since service, and the Board has already determined, based on competent medical opinions, that in-service acoustic traumas were sufficient to cause hearing damage.  Dr. JD's opinion is based on this fact.

The totality of the credible and competent evidence of record supports the claim.  The only truly negative evidence, the VA medical opinion, is unclear at best, and at worst is based on an inaccurate premise.  Essentially, currently diagnosed tinnitus cannot be satisfactorily disassociated from excessive noise exposure in service.  Accordingly, service connection for tinnitus is warranted.

(Continued on next page.)







ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


